—In a matrimonial action, the plaintiff appeals from so much of a judgment of the Supreme County, Putnam County (Braatz, J.), dated May 4, 1993, as directed him to pay to the defendant the sum of $300 per week as maintenance.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
The court’s maintenance award of $300 per week to the wife was proper in view of the statutory factors to be considered in awarding maintenance (see, Domestic Relations Law § 236 [B] [6]; Sperling v Sperling, 165 AD2d 338). It was also proper for the court to fix the duration of the award as the wife’s lifetime. The record supported a finding that given the severity of the wife’s psychological disorder, she was disabled and for the foreseeable future unable to be self-supporting (see, Jones v Jones, 133 AD2d 217; Malamut v Malamut, 133 AD2d 101; Antis v Antis, 108 AD2d 889). The facts that the wife has no education beyond the ninth grade and has never worked outside of the home further support the trial court’s conclusion (see, Pagano v Pagano, 202 AD2d 652). Sullivan, J. P., Copertino, Hart and Krausman, JJ., concur.